First, appellant argues that counsel was ineffective for failing
                  to retain an independent defense expert to evaluate appellant's
                  competency and to explain to the jury the impact of appellant's mental
                  illnesses on his ability to appreciate the consequences of his actions.
                  Appellant's bare claims have failed to demonstrate deficiency or prejudice.
                  Appellant had been found competent to stand trial, and he did not allege
                  any facts that should have led reasonable counsel to question that
                  finding.' Appellant also failed to state what the impact of his mental
                  illnesses were on his ability to appreciate the consequences of his actions
                  or how testimony to that effect would have affected the outcome of trial
                  We therefore conclude that the district court did not err in denying this
                  claim.
                              Second, appellant argues that counsel was ineffective for
                  failing to present mitigating evidence at the sentencing hearing.
                  Appellant's bare claims have failed to demonstrate deficiency or prejudice.
                  Appellant noted that counsel did not prepare a sentencing memorandum,
                  obtain statements in support of appellant, or address anything in the
                  presentencing investigation report (PSI), but he did not specify what the
                  memorandum or statements would have included, what needed to be
                  addressed in the PSI, or how any of it would have affected the outcome of
                  the sentencing hearing. Similarly, appellant complains that counsel did
                  not mention things such as appellant's support network, employment


                         "Appellant generally refers to a March 14, 2009, mental health
                  assessment, but he did not include that assessment in his appendix or
                  provide any details from the assessment other than that appellant was
                  diagnosed with certain mental illnesses. Appellant further acknowledges
                  that he was found competent to stand trial on December 15, 2009.


SUPREME COURT
         OF
      NEVADA
                                                       2
(0) 1947 A    0
                history, and roots in the community, but he again failed to provide any
                specific facts regarding those ties or how they could have affected the
                sentence. We therefore conclude that the district court did not err in
                denying this claim.
                            Third, appellant argues that counsel was ineffective for failing
                to adequately communicate with him. Appellant's bare claims have failed
                to demonstrate deficiency or prejudice. Appellant complains that counsel
                did not respond to a letter in which appellant requested that some motions
                be filed and investigations be conducted and that counsel did not provide
                requested copies of preliminary hearing transcripts or the victim's medical
                records. Appellant did not state what motions he wanted filed, what
                investigation counsel should have undertaken, what the outcomes of
                either of those actions would have been, or how counsel's taking any of the
                aforementioned actions could have affected the outcome at trial.   See, e.g.,
                Molina v. State, 120 Nev. 185, 192, 87 P.3d 533, 538 (2004) (upholding the
                denial of an ineffective-assistance-of-counsel claim because appellant did
                not demonstrate what a more thorough investigation would have
                revealed). We therefore conclude that the district court did not err in
                denying this claim.
                            Fourth, appellant argues that counsel was ineffective for
                denying him his right to a speedy trial. Appellant has failed to
                demonstrate deficiency or prejudice. Counsel stated that he was
                unprepared to go forward with the originally scheduled trial, and
                appellant has failed to demonstrate that it was objectively unreasonable
                for counsel to move to continue the trial in order to be prepared. Further,
                appellant's bare claim that the continuance gave the State more time to
                investigate failed to specify what additional information the State

SUPREME COURT
         OF
      NEVADA
                                                     3
(0) 19(I7A
                    discovered during the continuance or how it affected the outcome at trial.
                    We therefore conclude that the district court did not err in denying this
                    claim.
                                Fifth, appellant argues that counsel was ineffective for failing
                    to object to the district court's handling of the complaining witness or to
                    move for a mistrial because of it. Appellant has failed to demonstrate
                    deficiency or prejudice. The witness was refusing to answer defense
                    counsel's questions and was instead attempting to engage in his own
                    narrative. The district court excused the jury to admonish the witness at
                    length regarding the basic trial framework and that he must constrain
                    himself to answering the questions posed. Appellant failed to demonstrate
                    that counsel was objectively unreasonable in not objecting to the district
                    court's efforts to reign in the unruly witness. Further, counsel's decision
                    not to move for a mistrial was clearly strategic as he highlighted in closing
                    argument the witness's obstreperous behavior on the witness stand and
                    used it to attack the witness's credibility. We therefore conclude that the
                    district court did not err in denying this claim.
                                Sixth, appellant argues that counsel was ineffective because
                    he "assisted" the State's illiterate complaining witness by suggesting that
                    the witness's voluntary statement to police be read to him outside the
                    presence of the jury when he was unable to recall what he had told the
                    police. Appellant• has failed to demonstrate deficiency or prejudice.
                    Appellant does not state how this action substantially differs from
                    allowing a literate witness to read his previous statement to himself in
                    order to refresh his recollection and/or to impeach him Further, even
                         ,




                    after the reading, counsel continued to impeach the witness's testimony



SUPREME COURT
        OF
     NEVADA
                                                           4
(0) 1947A    efro
                where it differed from what was in the voluntary statement. We therefore
                conclude that the district court did not err in denying this claim.
                            Finally, appellant argues that the cumulative error of counsel
                warrants the reversal of his conviction. Because appellant failed to
                demonstrate error, he necessarily failed to demonstrate cumulative error.
                            For the foregoing reasons, we find appellant's claims without
                merit, and we
                            ORDER the judgment of the district court AFFIRMED.




                                                                                      J.



                                                                                      J.
                                                    Douglas




                cc:   Hon. Michelle Leavitt, District Judge
                      Matthew D. Caning
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       5
(0) 1947A